DECISION
Guilty as charged in the indictment.
Sentence: To be confined at hard labor, for the duration of the present war with the Imperial German Government.
Recommendation as to Clemency.
The evidence shows that there has been, and probably now exists, considerable feeling between the Robert Reid and Huch families. In view of this, the possibility is recognized of the evidence as to Huch’s utterances being unconsciously somewhat over-emphasized or colored by such personal feeling. The evidence also shows that Huch is a half-caste, his father being German and his mother Samoan, and that his reputation has been generally good. For these reasons, considering his status and limited outlook, it is thought not unlikely that Huch was not fully cognizant of the serious nature of his threats, and that, speaking, as he did, in his own home circle, possibly he thoughtlessly uttered them in unpremeditated heat. The Court, therefore, recommends Huch to such clemency from the Executive as appears compatible with the safety of the Government’s interest.